Citation Nr: 1008675	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-31 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for a skin disability, 
to include as secondary to exposure to herbicide agents.  

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
December 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's claim for service connection 
for an acquired psychiatric disorder, to include PTSD, and 
denied the Veteran's claims for service connection for 
hepatitis C and a skin disability.  The Board remanded these 
claims in September 2009.  

In November 2009, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.   

The issues of service connection for an acquired psychiatric 
disorder, to include PTSD, hepatitis C, and a skin disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder, to include PTSD, was previously denied 
in an October 1997 RO decision.  The Veteran did not appeal 
that decision.  

2.  Evidence received since the last final decision in 
October 1997 relating to service connection for an acquired 
psychiatric disorder, to include PTSD, is new and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The October 1997 RO decision that denied service connection 
for an acquired psychiatric disorder, to include PTSD, is 
final.  New and material evidence has been submitted to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In an October 1997 decision, the RO denied the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  The RO declined to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, in June 2005.  While the RO found 
that new and material evidence had not been submitted to 
reopen the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, the Board 
must still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in October 1997, the RO denied service 
connection for the Veteran's acquired psychiatric disorder, 
to include PTSD.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
Thus, the October 1997 rating decision denying service 
connection for an acquired psychiatric disorder, to include 
PTSD, became final because the Veteran did not file a timely 
appeal.      

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in June 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service treatment records, the 
Veteran's post-service medical records, and the Veteran's 
statements.  The RO denied the claim because there was no 
diagnosis of PTSD, and there was also inadequate evidence to 
establish that a stressful experience had occurred.  

The Veteran applied to reopen his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, in June 2004.  The Board finds that the evidence 
received since the last final decision is new and material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim.  

In support of his application to reopen his claim for service 
connection, the Veteran submitted additional post-service 
medical records dated from October 1982 to June 2007.  These 
medical records indicate that the Veteran was diagnosed with 
and received intermittent treatment for PTSD, major 
depressive disorder, anxiety reaction, bipolar disorder, 
polysubstance abuse, and substance-induced mood disorder with 
psychosis.      

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
an acquired psychiatric disorder, to include PTSD.  The claim 
was previously denied because there was no evidence of a 
diagnosis of PTSD.  The Veteran has submitted evidence 
showing that he had been diagnosed with and treated for PTSD.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.  
38 C.F.R. § 3.156(a).  This does not mean that service 
connection is granted.  Rather, the merits of the claim for 
service connection will have to be reviewed on a de novo 
basis, as addressed in the remand below.


ORDER

New and material evidence having been received, the claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD, is reopened, and to this extent only the appeal 
is granted.


REMAND

Additional development is needed prior to further disposition 
of the claims for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, hepatitis C, 
and a skin disability.  

As the Board has determined that the previously denied claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, is reopened, the second step for the Board 
in this case is to assess the new and material evidence in 
the context of the other evidence of record and make new 
factual determinations.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).

In an October 1997 rating decision, the RO found that there 
was inadequate evidence to corroborate the Veteran's claimed 
stressors due to lack of specific information regarding the 
stressors.  The Veteran has submitted more detailed 
information in his April 2005 PTSD questionnaire and through 
testimony before the Board in November 2009 regarding 
stressful incidents that he experienced during his period of 
service.  The Veteran alleges that while he was stationed in 
Vietnam at LZ Snuffy, his unit came under fire three separate 
times in August 1970.  He also contends that he experienced 
fire fights in October 1970, December 1970, January 1971, 
February 1971, March 1971, and April 1971.  The Board finds 
these stressors to be sufficiently detailed to allow for 
verification by United States Army and Joint Services Records 
Research Center (JSRRC).  Specifically, these stressors may 
be verified by requesting the unit history for D Troop, 1st 
Squadron, 1st Cavalry, 123rd Aviation Battalion, 16th 
Aviation Group, 23rd Infantry Division, in Vietnam, for the 
periods of August 1970 to October 1970, November 1970 to 
January 1971, and February 1971 to April 1971.  

Moreover, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran has been diagnosed with PTSD, but it remains 
unclear whether he has a confirmed PTSD diagnosis based on 
the criteria in DSM-IV and whether his PTSD is related to his 
period of active service.  In addition to claiming PTSD based 
on the fire fights that he experienced in service, the 
Veteran's post-service medical records reveal that he has 
also been diagnosed with and treated for major depressive 
disorder, anxiety reaction, bipolar disorder, polysubstance 
abuse, and substance-induced mood disorder with psychosis.  
Therefore, in order to make an accurate assessment of the 
Veteran's entitlement to service connection for his acquired 
psychiatric disorder, to include PTSD, it is necessary to 
have a medical opinion based upon a thorough review of the 
record that determines whether any of the Veteran's acquired 
psychiatric disorders are related to his period of active 
service.  Because the Veteran has been diagnosed with other 
mental disorders in addition to PTSD, the examination needs 
to address whether any diagnosed mental disorder, other than 
PTSD, is related to service.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any psychiatric disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  The 
Board thus finds that an examination and opinion addressing 
the etiology of any psychiatric disorders is necessary in 
order to fairly decide the merits of the Veteran's claim.  

Regarding the Veteran's claim for service connection for 
hepatitis C, the Veteran contends that he contracted 
hepatitis C during service because the military physicians 
gave vaccinations to the soldiers using the same needle.  The 
Veteran's service treatment records confirm that he did 
receive vaccinations for small pox and cholera in September 
1971.  Post-service medical reports show that the Veteran was 
first diagnosed with hepatitis C in June 1999, and that he 
received periodic treatment for it from June 1999 to June 
2006.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his hepatitis 
C disability, it is necessary to have a medical opinion 
discussing whether his disability is related to the 
vaccinations he received during service based upon a thorough 
review of the record, comprehensive examination of the 
Veteran, and adequate rationale.  The Board notes that the 
examiner must consider lay statements regarding in-service 
occurrence of an injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did 
not comment on Veteran's report of in-service injury and 
relied on lack of evidence in service medical records to 
provide negative opinion).  Therefore, the Board finds that 
an examination and opinion is necessary in order to fairly 
decide the merits of the Veteran's claim.

With respect to the Veteran's claim for service connection 
for a skin disability, the Veteran alleges that he had 
experienced a skin rash during service in Vietnam and that he 
had not sought treatment for his symptoms at the time.  He 
asserts that he was exposed to Agent Orange at LZ Snuffy in 
Vietnam and that he had continuously suffered symptoms of his 
skin disability since he was discharged from service.  Post-
service medical records dated from April 1975 to August 2000 
indicate that the Veteran received intermittent treatment for 
a rash, chronic acne vulgaris, wet eczema, tinea pedis, and 
pseudofolliculitis barbae.  In order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for his skin disability, it is necessary to have a medical 
opinion discussing whether his disability is related to his 
exposure to herbicide agents during service based upon a 
thorough review of the record, comprehensive examination of 
the Veteran, and adequate rationale.  The Board notes that 
the examiner must consider lay statements regarding in-
service occurrence of an injury.  See Dalton, 21 Vet. App. at 
23.  Therefore, the Board finds that an examination and 
opinion is necessary in order to fairly decide the merits of 
the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC will request that the JSRRC 
examine the unit history of D Troop, 1st 
Squadron, 1st Cavalry, 123rd Aviation 
Battalion, 16th Aviation Group, 23rd 
Infantry Division, in Vietnam, for the 
periods of (1) August 1970 to October 
1970, (2) November 1970 to January 1971, 
and (3) February 1971 to April 1971, to 
determine whether the Veteran's alleged 
stressors can be verified.  Refer to the 
Veteran's April 2005 PTSD questionnaire 
and November 2009 hearing testimony 
regarding the details of those alleged 
stressors. 

2.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine whether 
a diagnosis of PTSD is appropriate, and if 
so, whether PTSD or any other psychiatric 
disorder found is related to his period of 
active service.  The examiner should be 
informed what stressful events have been 
corroborated by the service department.  
The claims file should be reviewed by the 
examiner and that review should be noted 
in the examination report.  Specifically 
the examiner should provide the following 
information:

(a)  The examiner is requested to opine as 
to whether a diagnosis of PTSD pursuant to 
DSM-IV appropriate, to include whether or 
not each criterion for a diagnosis of PTSD 
pursuant to DSM-IV is met.  If so, it 
should be indicated whether it is at least 
as likely as not (50 percent probability 
or greater) that the PTSD is related to 
the Veteran's service, including any 
corroborated stressors.

(b)  If any psychiatric disorder other 
than PTSD is diagnosed, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent probability 
or greater) that any other psychiatric 
disorder is related to the Veteran's 
period of active service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine whether 
there is any relationship between any 
current hepatitis C and his period of 
active service.  The examiner should 
review the claims file and the examination 
report should note that review.  All tests 
deemed necessary should be undertaken.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hepatitis C 
found on examination is etiologically 
related to any incidents of the Veteran's 
period of active service, including the 
September 1971 vaccinations.  The examiner 
must consider lay statements regarding in-
service occurrence of an injury.  If 
necessary, the examiner should reconcile 
the opinion with the other medical 
opinions of record.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine whether 
there is any relationship between any 
current skin disability and his period of 
active service.  The examiner should 
review the claims file and the examination 
report should note that review.  All tests 
deemed necessary should be undertaken.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current skin disability 
found on examination is etiologically 
related to any incidents of the Veteran's 
period of active service, including 
exposure to herbicide agents.  The 
examiner must consider lay statements 
regarding in-service occurrence of an 
injury.  If necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


